Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 17, 2014

The Court of Appeals hereby passes the following order:

A15A0291. MICHELLE JONES v. SRP SUB, LLC.

      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling, Michelle Jones appealed to the superior court. The
superior court dismissed the appeal after the defendants failed to appear for the final
hearing, and Jones appealed. We lack jurisdiction.
      Because the superior court’s order disposed of a de novo appeal from a
magistrate court decision, Jones was required to follow the discretionary appeal
procedure. See OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367
(454 SE2d 175) (1995). Her failure to do so deprives us of jurisdiction to consider
this appeal, which is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                                                             10/17/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.